         Case 1:20-cv-00439-KRS Document 19 Filed 01/15/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

WINSOME MARJORIE THOMPSON,

              Plaintiff,

vs.                                                                No. CV 20-439 KRS

ANDREW SAUL,
Commissioner of Social Security,

              Defendant.


         ORDER GRANTING MOTION TO EXTEND BRIEFING DEADLINES

       Upon consideration of Plaintiff’s Unopposed Motion to Extend Briefing Deadlines (Doc.

18), the Court having reviewed the motion and being otherwise fully advised, FINDS that the

Motion is well-taken and is GRANTED.

       IT IS, THEREFORE ORDERED that Plaintiff shall file and serve her Motion to Reverse

or Remand Administrative Agency Decision together with a supporting memorandum of law on

or before February 19, 2021; on or before April 19, 2021, Defendant shall file and serve his

response; and on or before May 3, 2021 Plaintiff may file and serve her reply.




                                            ___________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
        Case 1:20-cv-00439-KRS Document 19 Filed 01/15/21 Page 2 of 2




Submitted by:

 s/ Francesca J. MacDowell
Francesca J. MacDowell
Attorney for Plaintiff


Approved by email on January 15, 2021 by:

M. Thayne Warner, Special AUSA
Attorney for Commissioner




                                            2
